                 Case 2:21-cv-00499-RSM Document 10 Filed 06/09/21 Page 1 of 3




 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
 9    STACEY ELIZABETH HEATHCOTE,                        Case No. C21-499RSM
10
                       Plaintiff,                        ORDER DENYING PLAINTIFF’S
11                                                       MOTION FOR REMAND
                         v.
12
13    SAFEWAY, INC., et al.,

14                   Defendants.
15
                This matter comes before the Court on Plaintiff Heathcote’s Motion for Remand. Dkt.
16
     #6. Plaintiff moves the Court for an order remanding this action to King County Superior
17
     Court, arguing Defendant Safeway removed more than 30 days after being informed on March
18
19   8, 2021, that Plaintiff was seeking past medical damages of $15,964.69 and an “unknown”

20   amount of future damages “up to $250,000.” Id. at 1–2, see also Dkt. #8-2 (March 8, 2021
21
     letter).
22
                This case was originally filed in state court on December 1, 2020. Dkt. #1-2. The
23
24   Complaint makes clear that the parties are diverse but does not set forth an amount of damages

25   being sought. Id. One day after receiving the March 8 letter, Safeway’s counsel asked
26   Plaintiff’s counsel to clarify the specific amount of damages being sought. Dkt. #8, (“Kugler
27
     Decl.”), ¶ 7. When Plaintiff did not immediately respond, Safeway’s counsel repeated the
28



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND - 1
              Case 2:21-cv-00499-RSM Document 10 Filed 06/09/21 Page 2 of 3




     request, then requested a discovery conference. Id. Plaintiff’s counsel finally responded via
 1
 2   email at the end of the day on April 7, saying inter alia, “we are seeking $250,000 in general

 3   damages.” Dkt. #8-3 at 1. Safeway removed this case on April 14, 2021. Dkt. #1.
 4
            When a case is filed in state court, removal is typically proper if the complaint raises a
 5
     federal question or where there is diversity of citizenship between the parties and the amount in
 6
 7   controversy exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). Typically, it is presumed “that a

 8   cause lies outside [the] limited jurisdiction [of the federal courts] and the burden of establishing
 9   the contrary rests upon the party asserting jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d
10
     1039, 1042 (9th Cir. 2009). Courts “strictly construe the removal statute against removal
11
     jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).               “The ‘strong
12
13   presumption’ against removal jurisdiction means that the defendant always has the burden of

14   establishing that removal is proper.” Id. (quoting St. Paul Mercury Indem. Co. v. Red Cab Co.,
15   303 U.S. 283, 288-290, 58 S. Ct. 586, 82 L. Ed. 845 (1938)).
16
            28 U.S.C. § 1446(b) states that the removal notice “shall be filed within thirty days after
17
     the receipt by the defendant, through service or otherwise, of a copy of the [complaint].” One
18
19   exception to this deadline is when no grounds for removal are evident in the initial pleading and

20   an amended pleading, motion, order or other paper provides grounds for removal. See Harris
21
     v. Bankers Life and Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). This triggers a new 30-day
22
     deadline to remove.
23
24          The parties agree that the initial Complaint provided insufficient grounds for removal

25   because it failed to establish the $75,000 amount in controversy requirement. On March 8,
26   2021, Plaintiff provided Safeway with a cryptic statement that she had $15,964.69 in known
27
     damages and an “unknown” amount of future damages “up to $250,000.” Plaintiff argues that
28



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND - 2
              Case 2:21-cv-00499-RSM Document 10 Filed 06/09/21 Page 3 of 3




     this triggered the 30-day deadline, and moves to remand because removal occurred on April 14.
 1
 2   The Court has reviewed this letter and agrees with Safeway that it alone did not provide

 3   sufficient information to remove, or to survive a motion for remand. Although the letter
 4
     mentions the $250,000 number, it also states that general damages are “incalculable” and the
 5
     Court agrees that the injury at issue in this case does not make clear that damages will be in
 6
 7   excess of $75,000. Safeway diligently attempted to follow up on this number, receiving

 8   confirmation almost exactly 30 days after March 8 that Plaintiff was seeking damages in excess
 9   of $75,000. It appears that Plaintiff was playing a game to avoid removal. When Safeway was
10
     finally informed that damages being sought were in excess of $75,000 on April 7, it removed
11
     within the 30-day window.
12
13          Strictly construing the removal statute against removal jurisdiction, the Court

14   nevertheless finds that Safeway has met its burden of establishing that removal was timely
15   under the above standards. Having reviewed the relevant pleadings, the declarations and
16
     exhibits attached thereto, and the remainder of the record, the Court hereby finds and ORDERS
17
     that Plaintiff’s Motion to Remand, Dkt. #6, is DENIED.
18
19          DATED this 9th day of June, 2021.

20
21
22
23
                                                 A
                                                 RICARDO S. MARTINEZ
24                                               CHIEF UNITED STATES DISTRICT JUDGE

25
26
27
28



     ORDER DENYING PLAINTIFF’S MOTION FOR REMAND - 3
